OPINION
GILDEA, Chief Justice.
This case arises from respondent M.D.T.’s petition to expunge records relating to her aggravated forgery conviction. The district court granted M.D.T.’s request and ordered “[a]ll official records” to “be sealed and their existence ... be disclosed only by court order.” The court of appeals affirmed the district court. State v. M.D.T., 815 N.W.2d 628 (Minn.App.2012). Because we conclude that the district court did not have inherent authority to expunge M.D.T.’s records held in the executive branch, we reverse that part of the court of appeals’ decision.
On February 7, 2006, police arrested M.D.T. for presenting an altered prescription to a Shopko pharmacy. M.D.T. presented a prescription for Robitussin with codeine — a controlled substance — that was altered to increase the prescribed amount from 200 to 400 milliliters. In her statement to police, M.D.T. admitted that she had altered the prescription and said that she did so because she “did not have enough money to go back to the doctor if the medicine did not work.”
The State subsequently charged M.D.T. with two counts of aggravated forgery in violation of Minn.Stat. § 609.625, subd. 1(1) (2012) (“making or altering”), and MinmStat. § 609.625, subds. 1(1), 3 (2012) (“uttering or possessing”), and one count of controlled substance crime in the fifth degree in violation of Minn.Stat. § 152.025, subds. 2(2)(i), 3(a) (2008) (“procurement by fraud”). M.D.T. entered an Alford plea1 to the aggravated forgery by “uttering or possessing” count. In January 2007, the district court convicted M.D.T. of aggravated forgery pursuant to her plea, and stayed the imposition of M.D.T.’s sentence subject to several conditions. The conditions included that M.D.T. complete three years of supervised probation and pay an $879 fine. In February 2008, M.D.T. was discharged early from probation and $600 of her fine was forgiven.
Approximately seven months after she was discharged from probation, M.D.T. filed a petition for expungement of her criminal record. M.D.T. sought expungement because she wanted to “move on with [her] life,” “go to college,” and “start [a] career.” M.D.T. claimed her record precluded her from following “through with [her] career in business management in accounting.” The district court denied M.D.T.’s petition.
*279On January 31, 2011, M.D.T. filed a second petition for expungement. M.D.T. sought expungement because her conviction was impeding her “lifelong dream of becoming an accountant.” M.D.T. argued she was qualified for expungement because she had been rehabilitated and the benefit of expunging her record outweighed any disadvantage to the public and the court. The petition detailed M.D.T.’s employment history, career plans, personal history, and education. The petition also noted that M.D.T. had no convictions other than the aggravated forgery conviction.
In addition to M.D.T.’s petition and the materials she submitted, the district court received a letter from the Director of Rock Nobles Community Corrections, indicating that the agency was not “opposed to the expungement of this case.” The Nobles County Attorney, however, opposed the petition.
The district court granted M.D.T.’s motion to expunge her criminal records. The court found “clear and convincing evidence that sealing [M.D.T.’s] record would yield a benefit ... commensurate with the disadvantages to the public.” The court noted that precedent regarding expungement of executive branch records is “unclear,” and, relying on three unpublished cases from the court of appeals, utilized a “more expansive view of the Court’s inherent judicial authority.” Citing State v. S.L.H., 755 N.W.2d 271 (Minn.2008), and State v. C.A., 304 N.W.2d 353 (Minn.1981), the district court reasoned that M.D.T.’s “onetime mistake of altering a minor cold medicine prescription,” in light of her rehabilitative efforts, did not justify hindering M.D.T.’s employment options for 15 years. As such, the court sealed “[a]ll official records held by” the Nobles County District Court, Sheriff, and County Attorney; Worthington City Police Department and City Attorney; Minnesota Attorney General’s Office; Minnesota Department of Corrections; Probation/Court Services Department; and the Bureau of Criminal Apprehension (“BCA”).
The State appealed, and the court of appeals affirmed. M.D.T., 815 N.W.2d 628. The court of appeals held that the district court had the inherent authority to expunge M.D.T.’s records. Id. at 639. The court also held that the district court did not abuse its discretion by ordering the expungement of M.D.T.’s criminal records “generated and held by the judicial branch and the sealing of [the] records maintained by the executive branch.” Id. The court concluded that expungement of M.D.T.’s records implicated the judiciary’s fundamental function of maintaining and disseminating criminal records that were sealed by the judicial branch. Id. We granted the State’s petition for review.
We review the lower court’s decision on whether to expunge criminal records “under an abuse of discretion standard.” State v. Ambaye, 616 N.W.2d 256, 261 (Minn.2000). But the question presented in this case — whether the district court exceeded the scope of its inherent authority to expunge criminal records — is a question of law. State v. Chauvin, 723 N.W.2d 20, 23 (Minn.2006). We review questions of law de novo. Modrow v. JP Foodservice, Inc., 656 N.W.2d 389, 393 (Minn.2003).
I.
There are two bases for expungement of criminal records in Minnesota: Minn.Stat. ch. 609A (2012) and the judiciary’s inherent authority. S.L.H., 755 N.W.2d at 274. M.D.T. does not claim she is entitled to statutory expungement; she argues instead that the district court possessed inherent authority to expunge her criminal records. Accordingly, the only question in this case involves inherent authority.
*280The parties dispute whether the district court exceeded the scope of its inherent authority when it expunged “all official records” of M.D.T.’s conviction.2 The State argues that the district court exceeded its inherent authority when it expunged M.D.T.’s criminal records held in the executive branch. M.D.T. contends that, because the district court expunged her records held by the judicial branch, the district court properly exercised its inherent authority by expunging executive branch records to “effectuate a meaningful remedy.” The amici argue that public policy weighs in favor of allowing courts to provide a “complete expungement remedy in appropriate circumstances.”
The judiciary’s inherent power “governs that which is essential to the existence, dignity, and function of a court because it is a court.” In re Clerk of Lyon Cnty. Courts’ Comp., 308 Minn. 172, 176, 241 N.W.2d 781, 784 (1976). The origin of judicial power in Minnesota is our state constitution. Minn. Const, art. VI, § 1 (vesting “[t]he judicial power of the state” in the “supreme court, a court of appeals, if established by the legislature, a district court and such other courts ... as the legislature may establish”). But “ ‘when the court came into existence it came with inherent powers.’ ” State by Archabal v. Cnty. of Hennepin, 505 N.W.2d 294, 298 n. 6 (Minn.1993) (quoting In re Greathouse, 189 Minn. 51, 55, 248 N.W. 735, 737 (1933)). The inherent power derives from the judiciary’s “right to protect itself, to enable it to administer justice whether any previous form of remedy has been granted or not.” In re Greathouse, 189 Minn. at 55, 248 N.W. at 737.
In order to determine whether inherent authority exists, we ask “whether the relief requested by the court or aggrieved party is necessary to the performance of the judicial function as contemplated in our state constitution.” Clerk of Lyon Cnty. Courts’ Comp., 308 Minn. at 181, 241 N.W.2d at 786. We apply that test “with due consideration” for the other branches of government and do not rely on inherent authority to serve the “relative needs or ... wants” of the judicial branch. Id. at 181-82, 241 N.W.2d at 986. We have also recognized that courts must be mindful not to “use judicial authority to enforce or restrain acts which lie within the executive and legislative jurisdictions.” Granada Indep. Sch. Dist. No. 455 v. Mattheis, 284 Minn. 174, 180, 170 N.W.2d 88, 91 (1969). And when a question arises regarding the scope of the judiciary’s inherent authority, courts must “resolve all reasonable doubts in favor of a co-ordinate branch.” Gollnik v. Mengel, 112 Minn. 349, 350-51, 128 N.W. 292, 292 (1910).
In the area of expungement, we have held that the judiciary may use its inherent authority to expunge criminal records where “the petitioner’s constitutional rights may be seriously infringed by retention of his records.” In re R.L.F., 256 N.W.2d 803, 808 (Minn.1977). M.D.T. *281does not argue that expungement is needed to protect her constitutional rights.
We have also recognized that inherent authority may extend to expungement of criminal records when expungement is necessary to “ ‘the performance of judicial functions.’ ” Barlow v. Comm’r of Pub. Safety, 365 N.W.2d 232, 234 (Minn.1985) (quoting C.A., 304 N.W.2d at 358). We first recognized this potential in C.A., 304 N.W.2d at 358-59.
M.D.T. argues that the district court had inherent authority to expunge her criminal records based on our dicta in C.A. The district court likewise cited C.A. to support its conclusion that its inherent authority reached into the executive branch. In C.A., we recognized in dicta that the judiciary has the inherent authority to expunge criminal records when doing so serves a “unique judicial function! Id. at 358. The unique judicial function at issue in our discussion in C.A. was the judiciary’s ability to remedy the unfairness to C.A. from the accessibility of his criminal records even after his conviction had been set aside. See S.L.H., 755 N.W.2d at 277 (discussing C.A., 304 N.W.2d at 358-59). In the context of a conviction having been set aside, expungement of the petitioner’s records held outside the judiciary could be viewed as “closely tied to the core judicial function of granting full relief ... to the petitioner.”3 Id.
M.D.T.’s reliance on C.A. to support ex-pungment of her records is misplaced. The unfairness issue we discussed in C.A. is simply not present in this case because M.D.T.’s conviction has not been set aside. To the extent the district court relied on the unfairness analysis in C.A. to support its use of inherent authority to expunge M.D.T.’s records held in the executive branch, the court exceeded its authority. Unlike C.A., M.D.T. stands convicted of the offense that is reflected in the records she seeks to expunge. See S.L.H., 755 N.W.2d at 277 (“The unfairness concern at issue in C.A. ... is not implicated in the same way in this case because S.L.H. continues to stand convicted of the ... crime. Because S.L.H.’s conviction has not been set aside, the expungement of her criminal records held outside the judicial branch is not necessary to grant her full relief.”).
Moreover, even in the context of C.A., where the conviction had been set aside, we still did not order expungement of records held in the executive branch. 304 N.W.2d at 355. Indeed, we have never held that the judiciary’s inherent authority to order expungement extends to records held in the executive branch. See S.L.H., 755 N.W.2d at 280; Ambaye, 616 N.W.2d at 261; In re Quinn, 517 N.W.2d 895, 900 (1994); Barlow, 365 N.W.2d at 234-35.
M.D.T. nevertheless argues that expungement of her criminal records held in the executive branch is necessary to the performance of a unique judicial function because the judiciary expunged its own records and so the records held in the *282executive branch must be expunged as well. Specifically, M.D.T. argues that ex-pungement of executive branch records is part of the judicial function to control court records and agents of the court in possession of court records. We said in C.A. that the judiciary has inherent authority to control court records. 304 N.W.2d at 361 (“The clerk is subject to the inherent power of the court to control its internal records.”). But the authority the judiciary has to control its own records does not give the judiciary inherent authority to reach into the executive branch to control what the executive branch does with records held in that branch, even when those records were created in the judiciary.
This is so because of our “mandate” that the judiciary “ ‘proceed cautiously’ ” in relying on “inherent authority.” S.L.H., 755 N.W.2d at 278 (quoting C.A., 304 N.W.2d at 359). This caution is rooted in separation of powers concerns. Id. And specifically with regard to ex-pungement, we have recognized that the judiciary is not to resort to inherent authority when doing so would not “respect the equally unique authority of’ another branch of government. C.A., 304 N.W.2d at 359; cf. Clerk of Lyon Cnty. Courts’ Comp., 308 Minn, at 181-82, 241 N.W.2d at 786 (“The test [for determining whether inherent authority exists] must be applied with due consideration for equally important executive and legislative functions.”). It is particularly apt in this case for us to adhere to that cautionary approach because of the clear legislative expressions of policy that confirm that M.D.T.s criminal records held in the executive branch are public information.
The first such legislative expression is contained in Minn.Stat. ch. 609A. In this chapter, the Legislature identified the specific circumstances where a court may expunge criminal records held in the executive branch. In chapter 609A, the Legislature provided for the expungement of criminal records for certain controlled substance crimes, Minn.Stat. § 609A.02, subd. 1, certain juvenile offenders prosecuted as adults, Minn.Stat. § 609A.02, subd. 2, and certain criminal cases that do not result in convictions, Minn.Stat. § 609A.02, subd. 3. But the Legislature did not provide for expungement of the criminal records of someone like M.D.T., who stands convicted of aggravated forgery.
The second relevant legislative policy is contained in the Minnesota Government Data Practices Act (“MDPA”), which “establishes a presumption that government data are public.” Minn.Stat. § 13.01, subd. 3 (2012). More specifically, “data created or collected by law enforcement agencies which documents any actions taken by them to cite, arrest, incarcerate or otherwise substantially deprive an adult individual of liberty” is to “be public at all times in the originating agency.” Minn. Stat. § 13.82, subd. 2 (2012). The MDPA also states that:
[D]ata created, collected, or maintained by the [BCA] that identify an individual who was convicted of a crime, the offense of which the individual was convicted, associated court disposition and sentence information, controlling agency, and confinement information are public data for 15 years following the discharge of the sentence imposed for the offense.
MinmStat. § 13.87, subd. 1(b) (2012). Under section 13.87, subdivision 1(b), records that relate to a defendant’s conviction, sentence, and confinement are public for 15 years following the discharge of a defendant’s sentence, whether those records are created by the executive branch or the judicial branch. Because 15 years have *283not elapsed since the discharge of M.D.T.’s sentence, the Legislature has determined in the MDPA that M.D.T.’s criminal records are public data.4
Recognition of inherent judicial authority to expunge M.D.T.’s criminal records held in the executive branch would effectively override the legislative policy judgments expressed in both of these statutes. We have said, however, that “the exercise of inherent authority must be delineated in such a way as to accommodate those policies where appropriate.” C.A, 304 N.W.2d at 359. It is plainly appropriate to recognize and accommodate legislative policy judgments in the context of expungement of criminal records held outside the judiciary. As the California Supreme Court noted, “the difficult task of striking the proper balance between [the] competing concerns” of public access and privacy rights is uniquely suited to the legislative branch. Loder v. Mun. Court for San Diego Judicial Dist., 17 Cal.3d 859, 132 Cal.Rptr. 464, 553 P.2d 624, 636 (1976) (declining to use inherent judicial authority to expunge arrest records). We agree, and our Legislature has struck that balance with respect to M.D.T.’s criminal records held in the executive branch. It is not necessary to the performance of a judicial function to strike the balance differently.5
Finally, M.D.T. relies on the district court’s conclusion that the benefit to M.D.T. of expungement of her criminal records outweighs the disadvantages to the public of expungement. Based on this balancing, M.D.T. urges us to uphold the expungement of her records held in the executive branch. In C.A., we articulated the balancing test the district court used. 304 N.W.2d at 358 (noting that “the court must decide whether expungement will *284yield a benefit to the petitioner commensurate with the disadvantages to the public from the elimination of the record and the burden on the court in issuing, enforcing and monitoring an expungement order”). This balancing test, however, is relevant only after the court concludes, as a threshold matter, that expungement is necessary to the performance of a unique judicial function.6 Id. As we have concluded above, expungement of M.D.T.’s records held in the executive branch is not necessary to the performance of a unique judicial function. That conclusion is disposi-tive, and makes it unnecessary to engage in the balancing test we discussed in C.A.
Because expungement of M.D.T’s criminal records held in the executive branch is not necessary to the performance of a unique judicial function, we hold that the district court did not have the authority to expunge M.D.T.’s criminal records held in the executive branch.
Reversed in part.
STRAS, J., concurring.
ANDERSON, PAUL H., PAGE, JJ„ dissenting.

. In North Carolina v. Alford, 400 U.S. 25, 38, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970), the United States Supreme Court held that in some circumstances, a court may constitutionally accept a defendant's guilty plea even though the defendant maintains his or her innocence.


. For the purpose of this opinion, "all official records" include three types of records: (1) records created by the executive branch and held in the executive branch; (2) records created by the judicial branch and held in the executive branch; and (3) records held in the judicial branch. The district court ordered all three types of records expunged and the court of appeals affirmed. M.D.T., 815 N.W.2d at 632, 639. On appeal to this court, the State challenges only the expungement of the first two types. Accordingly, we do not address in this opinion the scope of the district court’s inherent authority to expunge records held in the judicial branch (type 3). We address the judiciary’s inherent authority to expunge the other two types: records created by and held in the executive branch (type 1); and records created by the judicial branch and held in the executive branch (type 2). We refer to these two types of records as "records held in the executive branch.”


. After our decision in C.A., the Legislature recognized the potential for injustice that exists when the judiciary is not able to expunge records held in the executive branch relating to a conviction that has been set aside. The Legislature enacted a statute that grants the judiciary authority to expunge records in this circumstance. Minnesota Statutes § 609A.02, subd. 3 now provides: “A petition may be filed under section 609A.03 to seal all records relating to an arrest, indictment or information, trial, or verdict if the records are not subject to section 299C.11, subdivision 1, paragraph (b), and if all pending actions or proceedings were resolved in favor of the petitioner.” The dissent completely ignores this statute when it argues “that expungement in our state is essentially an illusory remedy.” That the Legislature could have, as a policy matter, enacted a broader remedy does not make the remedy the Legislature provided illusory.


. The dissent’s reliance on the district court’s decision to seal, but not destroy, M.D.T.’s records is misplaced. In the MDPA, the Legislature has determined that the records are public, and in the MDPA, in order to gain access to public information, all one need do is request it. See Minn.Stat. § 13.03, subd. 3(a) (2012) (“Upon request ... a person shall be permitted to inspect and copy public government data.”). To suggest as the dissent does that the judiciary can override that legislative policy judgment and require instead that members of the public prove cause to overcome the judicial sealing of the records is inconsistent with our inherent authority precedent. See, e.g., In re Quinn, 517 N.W.2d at 897-98 (recognizing "that courts 'must proceed cautiously' in relying on the doctrine of inherent authority and must respect the ‘equally unique authority of the executive and legislative branches.' ” (quoting C.A., 304 N.W.2d at 358-59)); Bartow, 365 N.W.2d at 234 (“[A]ny exercise of a court's inherent powers to carry out judicial functions must be singularly mindful of the equally unique authority of the legislative and executive branches of government to carry out their constitutional functions.”). Indeed, the dissent does not even attempt to explain how its expansive view of inherent judicial authority respects the Legislature's policy judgments.


. Grounded primarily in dicta from C.A., and inspired by Victor Hugo, the dissent criticizes the county attorney’s charging and litigation decisions, and second-guesses policy judgments the Legislature has made. Our precedent permits neither. See, e.g., State v. Krotzer, 548 N.W.2d 252, 254 (Minn.1996) ("Under established separation of powers rules, absent evidence of selective or discriminatory prosecutorial intent, or an abuse, of prosecutorial discretion, the judiciary is powerless to interfere with the prosecutor’s charging authority.” (citations omitted)); In re Welfare of M.L.M., 813 N.W.2d 26, 35 (Minn.2012) ("It is not our role to second-guess these [legislative] policy judgments.” (citations omitted)). The dissent’s unprecedented and boundless extension of inherent judicial authority into the executive branch to seal records that the Legislature has decided are public also runs afoul of our warning that inherent judicial authority does not exist to serve the "relative needs or ... wants” of individual members of the judiciary. Clerk of Lyon Cnty. Courts’ Comp., 308 Minn, at 181, 241 N.W.2d at 786.


. In Ambaye, we did not address this threshold question of inherent judicial authority as we do in this case. 616 N.W.2d at 261. There, the district court determined, after conducting the balancing discussed in C.A. that expungement was not warranted. Id. The only question we reviewed on appeal regarding inherent authority was whether the district court had abused its discretion in applying the balancing test. Id.